Citation Nr: 0109060	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  96-17 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability evaluation for the 
residuals of a right wrist fracture with peripheral 
neuropathy, currently evaluated as 50 percent disabling.

2.  Entitlement to an increased disability evaluation for the 
residuals of a left wrist injury with neuritis of the ulnar 
nerve, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The case comes before the Board of Veteran's Appeals (BVA or 
Board) on appeal from July 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The veteran had active service from January 
1941 to September 1945.  In November 1998 the Board returned 
this case to the RO for additional development, and the case 
was subsequently returned to the Board for further appellate 
review.


REMAND

A preliminary review of the record discloses that not all of 
the development requested by the Board's November 1998 
decision appears to have been accomplished.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  In this regard, the RO was 
requested to obtain treatment records pertaining to the 
veteran from the Brecksville VA Medical Center (VAMC) and a 
report of an EMG reportedly performed in May 1997 at the Wade 
Park VAMC.  However, treatment records from the from the 
Brecksville VAMC do not appear to be included in the claims 
file.  In addition, while the RO requested the report of an 
EMG performed in May 1997 at the Wade Park VAMC on more that 
on occasion, including requesting a negative response from 
that facility if no record was found, the record does not 
contain either the negative response or the May 1997 EMG 
report.  

The VA is deemed to have constructive knowledge of those 
records and, in this case, has actual knowledge of the 
existence of those records.  As such, they are considered to 
be evidence which is of record at the time any decision is 
made, and should be associated with the claims file.  See 
Bell v. Derwinski, 2 Vet.App. 611 (1992).  See also 
VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) (". . . an 
[agency of original jurisdiction's] failure to consider 
records which were in VA's possession at the time of the 
decision, although not actually in the record before the AOJ, 
may constitute clear and unmistakable error. . . .")

Also, the Board notes that while the veteran's appeal was 
pending, there was a significant change in the law pertaining 
to veteran's benefits.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), which 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged.  
The RO has not yet considered whether any additional 
notification or development action is required under the VCAA 
and it would be potentially prejudicial to the veteran if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747) 
(1992)). 

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure compliance 
with the VCAA, it is the Board's opinion that further 
development of the case is necessary.  Accordingly, this case 
is REMANDED for the following action:

1.  The RO is requested to review the 
entire file and undertake any development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000).  

2.  The RO should obtain and associate 
with the claims file the veteran's 
treatment records from the Brecksville 
VAMC dated from February 1997 to the 
present and the report of the EMG 
reported performed at the Wade Park VAMC 
in May 1997.  If the search for these 
records has negative results, the claims 
file must be properly documented with 
information obtained from the VA 
facility indicating that these records 
were not available.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


